Case 3:18-cv-13701-RHC-SDD ECF No. 20, PageID.281 Filed 05/10/19 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

NATIONAL ELECTRICAL
ANNUITY PLAN,

      Plaintiff,                                 Case No. 18-13701
v.
                                                 Hon. Robert H. Cleland
HENKELS AND MCCOY, INC.,                         Mag. Stephanie Dawkins Davis

     Defendant.
__________________________________________________________________

           PROPOSED RULE 26(f) PLAN AND STATUS REPORT

      1)     On May 9, 2019, we met and discussed the issues identified under

Fed.R.Civ. P. 26(f).

      2)     The basis for the court's jurisdiction is Section 301 of LMRA, 29 U.S.C.

§185, and Sections 502(a)(2) and 515 of ERISA, 29 USC §1132(a)(2) and §1145.

Jurisdiction is conceded.

      3)     This case is to be tried by the court.

      4)     We have discussed requesting “consent jurisdiction” (28 U.S.C. §636(c)),

to the assigned Magistrate Judge. If the parties consent, please include assigned form

(available from the Clerk) with this plan.

      5)     Following is a summary of the nature of the plaintiff's claims: The

Plaintiff trust fund claims that defendant owes it contributions based upon work

                                             1
Case 3:18-cv-13701-RHC-SDD ECF No. 20, PageID.282 Filed 05/10/19 Page 2 of 5




performed by its employees within the State of Michigan.

       6)    The plaintiff consents to withdraw no claims.

       7)    There are no supplemental (or “pendant”) state law claims involved in

this case.

       8)    Following is a summary of the nature of the defendant’s defenses (please

do not simply reprint pleadings): Defendant asserts that it does not owe any additional

contributions. The applicable collectively bargaining documents state that Defendant

is not required to make fringe benefit contributions for work that Plaintiff alleges was

performed.

       9)    The defendant hereby withdraws no defenses.

       10)   The Answer was filed on or about April 18, 2019.

       11)   We have not begun discovery by agreement.

       12)   We have read the court's guidelines on discovery, developed the

following discovery plan, and recommend that the court enter an Order to this effect:

             a)     There should be no changes in the timing or substance of any

mandatory disclosures. The parties agree to exchange Rule 26(a)(1) initial disclosures

by June 7, 2019.

             b)     Plaintiff states that discovery may be needed on the following

subjects:


                                           2
Case 3:18-cv-13701-RHC-SDD ECF No. 20, PageID.283 Filed 05/10/19 Page 3 of 5




             i.     The identification of the projects on which defendant worked
                    within the State of Michigan under its National Teledata
                    Agreement with the IBEW from December 1, 2011 through
                    present.

             ii.    A record of the hours worked by, and wages paid to, each
                    employee of defendant on these projects.

             iii.   The agreements between defendant and its customers for the
                    projects above, which include the identification of the customer
                    and a description of the work to be performed under the
                    agreement.

      Defendant states that discovery may be needed on the following subjects:

             i.     The collective bargaining history regarding the negotiation of the
                    2011 MOU II

             ii.    The allegations set forth in Plaintiff’s complaint and the
                    affirmative defenses set forth in Defendant’s answer.

             c)     The case is standard. Discovery should continue through August

30, 2019.

             d)     Discovery need not be phased or limited.

             e)     No changes should be made in limitations on discovery imposed

under the rules.

             f)     No additional limitations on discovery should be imposed.

             g)     The following orders should be entered at this time relating to

privileges, or under Rule 16(b) [time limits, dates and other matters] or under Rule

16(c) [action by the court which may facilitate the just, speedy and inexpensive

                                          3
Case 3:18-cv-13701-RHC-SDD ECF No. 20, PageID.284 Filed 05/10/19 Page 4 of 5




disposition of the case].

      The parties will submit a stipulated protective order to be entered by the Court

that will address any privacy and confidentiality issues. The proposed protective

order will comply with Local Rule 5.3.

      The parties do not anticipate any issues at this time, but agree to return any

inadvertently produced documents protected by the attorney-client privilege or

attorney work product doctrine within seven (7) days after discovering that the

opposing party produced protected material or within seven (7) days after receiving

a written request for the return of protected material.

      Both counsel and parties (especially private individuals and business entities)

should develop a pretrial discovery budget. Accordingly, the following information

must be included in the discovery plan:

             h)     Discovery costs for plaintiff, including attorney fees, may reach

about $2,000.

      “My client, National Electrical Annuity Plan, has been specifically advised of

the estimated discovery costs above, and has approved.”

             i)     Henkels and McCoy, Inc., has been specifically advised of a

pretrial discovery budget and has approved that budget.

      13)    We have discussed the possibility of prompt resolution, (including the


                                           4
Case 3:18-cv-13701-RHC-SDD ECF No. 20, PageID.285 Filed 05/10/19 Page 5 of 5




advisability of alternative dispute resolution, arbitration, early facilitative mediation,

and early settlement conference with the court, etc.) and report as follows:

             a)     Our joint view is that prompt resolution is not possible due to the

need for the Court to make the determination as to whether defendant is bound to a

collective bargaining agreement which requires contributions to plaintiff or whether

the applicable collectively bargaining documents exclude contributions for the type

of work performed.

      14)    Based on what is known at this time, we estimate that at trial we may

require approximately

             a)     Six in-court hours for the presentation of plaintiff's case, and

             b)     Six in-court hours for the presentation of defendant's case.



/s/George H. Kruszewski                                /s/Brian M. Schwartz w/consent
Watkins, Pawlick, Calati & Prifti, PC                  Miller, Canfield, Paddock
Attorneys for Plaintiff                                  And Stone, PLC
1423 East Twelve Mile Road                             Attorney for Defendant
Madison Heights, MI 48071                              150 West Jefferson, Suite 2500
(248) 658-0800                                         Detroit, MI 48226
gkruszewski@sachswaldman.com                           (313) 963-6420
Dated: May 9, 2019                                     schwartzb@millercanfield.com
                                                       Dated: May 9, 2019




                                            5
